NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted February 20, 2008*
                                   Decided February 25, 2008

                                              Before

                            FRANK H. EASTERBROOK, Chief Judge

                            RICHARD A. POSNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 06-3875

In the Matter of:                                      Appeal from the United States District
                                                       Court for the Western District of
DONNA S. RING,                                         Wisconsin
    Debtor-Appellant.
                                                       No. 06-C-385

                                                       John C. Shabaz,
                                                       Judge.

                                           ORDER

        Donna Ring filed for Chapter 7 bankruptcy in 2002. At the time, she had a pending
lawsuit in Wisconsin state court claiming entitlement to part of the estate of a man she said was
her biological father. The trustee took control of the litigation and reached a settlement that was
approved by the bankruptcy court. Ring received most of the settlement proceeds—over
$7,000—because her remaining “wild card” exemption, see 11 U.S.C. § 522(d)(5), allowed her
to withhold up to that amount from the bankruptcy estate. The remainder—about $4,000—went
to the estate. Ring appealed the bankruptcy court’s approval of the settlement, arguing that the
amount was too low and, alternatively, that all of the money should have gone to her because,


       *
         The trustee in bankruptcy, William Rameker, notified this court that he would not be
filing a brief or otherwise participating in this appeal. After an examination of the appellant’s
brief and the record, we have concluded that oral argument is unnecessary. Thus, the appeal is
submitted on the appellant’s brief and the record. See FED. R. APP. P. 34(a)(2).
No. 06-3875                                                                                Page 2

she insisted, the claim was not property of the estate. The district court affirmed, as did we. In
re Ring, 138 F. App’x 834 (7th Cir. 2005) (unpublished order). But Ring was still unsatisfied.
When the trustee filed his final report and submitted an application for compensation in February
2006, Ring objected and moved to require him to pay her the balance of the settlement proceeds.
After a hearing the bankruptcy court approved the final report and the trustee’s application for
compensation. The court did not issue a written order denying Ring’s motion but did say at the
hearing that the question of her relative share already had been decided on appeal. Ring
appealed to the district court, but while her appeal was pending the trustee took his authorized
compensation and fully depleted the bankruptcy estate. On that basis the district court concluded
that Ring’s challenge to the compensation award was moot and dismissed her appeal on August
31, 2006.

         Eight days later Ring moved for “rehearing,” which the district court denied on
September 11. She tried again on September 21 to convince the district court to reconsider, this
time filing a motion ostensibly seeking to alter or amend the judgment under Federal Rule of
Civil Procedure 59(e). This second motion did not further toll the deadline for appealing the
underlying judgment, see Berwick Grain Co. v. Ill. Dep’t of Agric., 189 F.3d 556, 558 (7th Cir.
1999); Charles v. Daley, 799 F.2d 343, 347-48 (7th Cir.1986), and we have construed it as a
motion under Federal Rule of Civil Procedure 60(b) because Ring filed it more than 10 business
days after judgment was entered, see Talano v. Nw. Med. Faculty Found., Inc., 273 F.3d 757,
762 (7th Cir. 2001). The district court denied the second motion on September 25, and Ring did
not file a notice of appeal until October 25. That was too late to give us jurisdiction over the
August 31 judgment, see FED. R. APP. P. 4(a)(1)(A), (a)(4)(A), and thus we notified Ring that our
review is limited to the September 25 order denying what we have construed as a Rule 60(b)
motion. See In re Ring, No. 06-3875 (7th Cir. Oct. 26, 2006) (interim order).

         We review a denial of a Rule 60(b) motion for abuse of discretion. See Harrington v.
City of Chicago, 433 F.3d 542, 546 (7th Cir. 2006). In her motion Ring primarily argues that the
district court made a legal error in concluding that her appeal was moot. Rule 60(b) provides an
“extraordinary remedy,” Provident Sav. Bank v. Popovich, 71 F.3d 696, 698 (7th Cir. 1995), that
permits a district court to grant relief based on information that was unavailable when judgment
was entered, see Gleash v. Yuswak, 308 F.3d 758, 761 (7th Cir. 2002). A litigant cannot present
arguments in a motion under Rule 60(b) that could have been made to the district court in a
timely motion for reconsideration or to this court on appeal from the underlying judgment. See
Tango Music, LLC v. DeadQuick Music, Inc., 348 F.3d 244, 247 (7th Cir. 2003); Neuberg v.
Michael Reese Hosp. Found., 123 F.3d 951, 955 (7th Cir. 1997); Donald v. Cook County
Sheriff's Dep’t, 95 F.3d 548, 554 (7th Cir. 1996). An argument—like Ring’s—that the district
court committed legal error does not fit the narrow purpose of Rule 60(b) and could have been
raised on appeal. See Gleash, 308 F.3d at 761; Marques v. Fed. Reserve Bank of Chicago, 286
F.3d 1014, 1017-18 (7th Cir. 2002). Thus, the district court did not abuse its discretion when it
denied Ring’s motion. Ring’s remaining arguments have been considered but do not require
discussion.
                                                                                      AFFIRMED.